Name: 2007/851/EC: Commission Decision of 10 December 2007 amending Decisions 2006/687/EC, 2006/875/EC and 2006/876/EC as regards the reallocation of the CommunityÃ¢ s financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2007 (notified under document number C(2007) 5985)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European construction;  health;  EU finance
 Date Published: 2007-12-20

 20.12.2007 EN Official Journal of the European Union L 335/47 COMMISSION DECISION of 10 December 2007 amending Decisions 2006/687/EC, 2006/875/EC and 2006/876/EC as regards the reallocation of the Communitys financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2007 (notified under document number C(2007) 5985) (2007/851/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 24(5) and (6), and Articles 29 and 32 thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2006/687/EC of 12 October 2006 on programmes which qualify for a Community financial contribution in 2007 for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses, for the monitoring of TSEs as well as programmes for the eradication of BSE and scrapie (2) sets out the proposed rate and maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (3) Commission Decision 2006/875/EC of 30 November 2006 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by the Member States for the year 2007 (3) and Commission Decision 2006/876/EC of 30 November 2006 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by Bulgaria and Romania for the year 2007 and amending Decision 2006/687/EC set out the maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (4) The Commission has assessed the reports forwarded by the Member States on the expenditures of those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for 2007 while others will spend in excess of the allocated amount. (5) The Communitys financial contribution to certain of those programmes therefore needs to be adjusted. It is appropriate to reallocate funding from programmes of Member States, which are not using their full allocation to those that are exceeding it. The reallocation should be based on the most recent information on the expenditure actually incurred by the concerned Member States. (6) Decisions 2006/687/EC, 2006/875/EC and 2006/876/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I to V to Decision 2006/687/EC are amended in accordance with the Annex to this Decision. Article 2 Decision 2006/875/EC is amended as follows: 1. Article 1 is amended as follows: (a) Paragraph 2 is amended as follows: (i) In point (d), EUR 1 200 000 is replaced by EUR 790 000; (ii) In point (e), EUR 1 850 000 is replaced by EUR 900 000; (iii) In point (g), EUR 4 850 000 is replaced by EUR 4 100 000; (b) In paragraph 3, EUR 600 000 is replaced by EUR 450 000; 2. Article 2(2) is amended as follows: (a) In point (a), EUR 3 500 000 is replaced by EUR 5 500 000; (b) In point (b), EUR 1 100 000 is replaced by EUR 1 950 000; (c) In point (c), EUR 2 000 000 is replaced by EUR 3 000 000; (d) In point (d), EUR 95 000 is replaced by EUR 20 000; (e) In point (e), EUR 1 600 000 is replaced by EUR 1 280 000; 3. Article 3(2) is amended as follows: (a) In point (a), EUR 3 000 000 is replaced by EUR 8 000 000; (b) In point (b), EUR 2 500 000 is replaced by EUR 2 950 000; (c) In point (c), EUR 1 100 000 is replaced by EUR 1 550 000; 4. Article 4(2) is amended as follows: (a) In point (b), EUR 400 000 is replaced by EUR 1 600 000; (b) In point (c), EUR 35 000 is replaced by EUR 85 000; (c) In point (e), EUR 2 300 000 is replaced by EUR 4 800 000; (d) In point (f), EUR 225 000 is replaced by EUR 425 000; 5. Article 5 is amended as follows: (a) Paragraph 2 is amended as follows: (i) In point (a), EUR 5 000 000 is replaced by EUR 5 900 000; (ii) In point (b), EUR 200 000 is replaced by EUR 570 000; (iii) In point (c), EUR 4 000 000 is replaced by EUR 5 000 000; (iv) In point (e), EUR 1 600 000 is replaced by EUR 1 220 000; (b) In paragraph 3, EUR 650 000 is replaced by EUR 200 000; 6. Article 6(2) is amended as follows: (a) In point (a), EUR 4 900 000 is replaced by EUR 8 000 000; (b) In point (b), EUR 160 000 is replaced by EUR 360 000; (c) In point (c), EUR 1 300 000 is replaced by EUR 1 400 000; (d) In point (d), EUR 600 000 is replaced by EUR 1 100 000; 7. Article 7(2) is amended as follows: (a) In point (a), EUR 660 000 is replaced by EUR 550 000; (b) In point (c), EUR 250 000 is replaced by EUR 500 000; (c) In point (g), EUR 2 000 000 is replaced by EUR 960 000; (d) In point (h), EUR 875 000 is replaced by EUR 550 000; (e) In point (i), EUR 175 000 is replaced by EUR 0; (f) In point (j), EUR 320 000 is replaced by EUR 590 000; (g) In point (m), EUR 60 000 is replaced by EUR 110 000; (h) In point (q), EUR 450 000 is replaced by EUR 20 000; (i) In point (r), EUR 205 000 is replaced by EUR 50 000; 8. Article 8(2) is amended as follows: (a) In point (a), EUR 800 000 is replaced by EUR 1 100 000; (b) In point (b), EUR 500 000 is replaced by EUR 650 000; 9. In Article 9(2)(a), EUR 250 000 is replaced by EUR 350 000; 10. In Article 10(2), EUR 120 000 is replaced by EUR 350 000; 11. Article 12(2) is amended as follows: (a) In point (c), EUR 160 000 is replaced by EUR 310 000; (b) In point (d), EUR 243 000 is replaced by EUR 460 000; (c) In point (j), EUR 510 000 is replaced by EUR 900 000; (d) In point (n), EUR 10 000 is replaced by EUR 15 000; (e) In point (t), EUR 121 000 is replaced by EUR 46 000; (f) In point (x), EUR 130 000 is replaced by EUR 200 000; (g) In point (y), EUR 275 000 is replaced by EUR 1 125 000; 12. Article 13(2) is amended as follows: (a) In point (b), EUR 1 059 000 is replaced by EUR 1 320 000; (b) In point (c), EUR 1 680 000 is replaced by EUR 1 950 000; (c) In point (f), EUR 1 827 000 is replaced by EUR 1 650 000; (d) In point (g), EUR 10 237 000 is replaced by EUR 9 100 000; (e) In point (i), EUR 6 755 000 is replaced by EUR 6 410 000; (f) In point (j), EUR 3 375 000 is replaced by EUR 3 000 000; (g) In point (k), EUR 348 000 is replaced by EUR 530 000; (h) In point (s), EUR 3 744 000 is replaced by EUR 244 000; (i) In point (t), EUR 2 115 000 is replaced by EUR 2 940 000; (j) In point (v), EUR 1 088 000 is replaced by EUR 610 000; 13. Article 14(2) is amended as follows: (a) In point (d), EUR 500 000 is replaced by EUR 50 000; (b) In point (g), EUR 713 000 is replaced by EUR 413 000; (c) In point (i), EUR 800 000 is replaced by EUR 70 000; (d) In point (j), EUR 150 000 is replaced by EUR 65 000; (e) In point (o), EUR 328 000 is replaced by EUR 530 000; (f) In point (p), EUR 305 000 is replaced by EUR 45 000; 14. Article 15(2) is amended as follows: (a) In point (c), EUR 927 000 is replaced by EUR 827 000; (b) In point (e), EUR 1 306 000 is replaced by EUR 516 000; (c) In point (f), EUR 5 374 000 is replaced by EUR 4 500 000; (d) In point (h), EUR 629 000 is replaced by EUR 279 000; (e) In point (i), EUR 3 076 000 is replaced by EUR 620 000; (f) In point (j), EUR 2 200 000 is replaced by EUR 1 280 000; (g) In point (l), EUR 332 000 is replaced by EUR 232 000; (h) In point (o), EUR 716 000 is replaced by EUR 41 000; (i) In point (q), EUR 279 000 is replaced by EUR 179 000; (j) In point (t), EUR 9 178 000 is replaced by EUR 5 178 000. Article 3 Decision 2006/876/EC is amended as follows: 1. Article 1(2) is amended as follows: (a) In point (a), EUR 830 000 is replaced by EUR 0; (b) In point (b), EUR 800 000 is replaced by EUR 0; 2. In Article 2(2)(a), EUR 425 000 is replaced by EUR 275 000; 3. In Article 3(2)(a), EUR 508 000 is replaced by EUR 5 000; 4. Article 4(2) is amended as follows: (a) In point (a), EUR 23 000 is replaced by EUR 88 000; (b) In point (b), EUR 105 000 is replaced by EUR 505 000. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 282, 13.10.2006, p. 52. Decision as amended by Decision 2006/876/EC (OJ L 337, 5.12.2006, p. 57). (3) OJ L 337, 5.12.2006, p. 46. Decision as amended by Decision 2007/22/EC (OJ L 7, 12.1.2007, p. 46). ANNEX Annexes I to V to Decision 2006/687/EC are replaced by the following: ANNEX I List of programmes for the eradication and monitoring of animal diseases as referred to in Article 1(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) Aujeszkys disease Belgium 50 % 350 000 Spain 50 % 350 000 Bluetongue Spain 50 % 8 000 000 France 50 % 360 000 Italy 50 % 1 400 000 Portugal 50 % 1 100 000 Bovine brucellosis Ireland 50 % 1 950 000 Spain 50 % 5 500 000 Italy 50 % 3 000 000 Cyprus 50 % 20 000 Portugal 50 % 1 280 000 United Kingdom (1) 50 % 1 100 000 Bovine tuberculosis Spain 50 % 8 000 000 Italy 50 % 2 950 000 Poland 50 % 1 550 000 Portugal 50 % 450 000 Classical swine fever Germany 50 % 1 100 000 France 50 % 650 000 Luxembourg 50 % 35 000 Slovenia 50 % 25 000 Slovakia 50 % 400 000 Enzootic bovine leucosis Estonia 50 % 20 000 Italy 50 % 1 600 000 Latvia 50 % 85 000 Lithuania 50 % 135 000 Poland 50 % 4 800 000 Portugal 50 % 425 000 Ovine and caprine brucellosis (B. melitensis) Greece 50 % 200 000 Spain 50 % 5 900 000 France 50 % 570 000 Italy 50 % 5 000 000 Cyprus 50 % 120 000 Portugal 50 % 1 220 000 Poseidom (2) France (3) 50 % 50 000 Rabies Bulgaria 50 % 0 Czech Republic 50 % 490 000 Germany 50 % 850 000 Estonia 50 % 925 000 Latvia 50 % 790 000 Lithuania 50 % own territory; 100 % border areas 450 000 Hungary 50 % 900 000 Austria 50 % 185 000 Poland 50 % 4 100 000 Romania 50 % 0 Slovenia 50 % 375 000 Slovakia 50 % 500 000 Finland 50 % 112 000 African swine fever/Classical swine fever Bulgaria 50 % 275 000 Italy 50 % 140 000 Romania 50 % 5 250 000 Swine vesicular disease Italy 50 % 350 000 Avian influenza Belgium 50 % 66 000 Bulgaria 50 % 88 000 Czech Republic 50 % 74 000 Denmark 50 % 310 000 Germany 50 % 460 000 Estonia 50 % 40 000 Ireland 50 % 59 000 Greece 50 % 42 000 Spain 50 % 82 000 France 50 % 280 000 Italy 50 % 900 000 Cyprus 50 % 15 000 Latvia 50 % 15 000 Lithuania 50 % 12 000 Luxembourg 50 % 15 000 Hungary 50 % 110 000 Malta 50 % 5 000 Netherlands 50 % 126 000 Austria 50 % 42 000 Poland 50 % 87 000 Romania 50 % 505 000 Portugal 50 % 46 000 Slovenia 50 % 32 000 Slovakia 50 % 21 000 Finland 50 % 27 000 Sweden 50 % 200 000 United Kingdom 50 % 1 125 000 Total 80 171 000 ANNEX II List of programmes of checks aimed at the prevention of zoonoses as referred to in Article 2(1) Rate and maximum amount of the Community financial contribution Zoonosis Member State Rate Maximum amount (EUR) Salmonella Belgium 50 % 550 000 Bulgaria 50 % 5 000 Czech Republic 50 % 330 000 Denmark 50 % 500 000 Germany 50 % 175 000 Estonia 50 % 27 000 Ireland 50 % 0 Greece 50 % 60 000 Spain 50 % 960 000 France 50 % 550 000 Italy 50 % 590 000 Cyprus 50 % 40 000 Latvia 50 % 60 000 Hungary 50 % 110 000 Netherlands 50 % 1 350 000 Austria 50 % 80 000 Poland 50 % 2 000 000 Portugal 50 % 20 000 Romania 50 % 215 000 Slovakia 50 % 50 000 Total 7 672 000 ANNEX III List of programmes for the monitoring of TSEs as referred to in Article 3(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate rapid tests and discriminatory tests performed Maximum amount (EUR) TSEs Belgium 100 % 2 084 000 Czech Republic 100 % 1 320 000 Denmark 100 % 1 950 000 Germany 100 % 11 307 000 Estonia 100 % 233 000 Ireland 100 % 6 410 000 Greece 100 % 1 650 000 Spain 100 % 9 100 000 France 100 % 24 815 000 Italy 100 % 3 000 000 Cyprus 100 % 530 000 Latvia 100 % 312 000 Lithuania 100 % 645 000 Luxembourg 100 % 146 000 Hungary 100 % 784 000 Malta 100 % 90 000 Netherlands 100 % 5 112 000 Austria 100 % 1 759 000 Poland 100 % 244 000 Portugal 100 % 2 940 000 Romania 100 % 2 370 000 Slovenia 100 % 308 000 Slovakia 100 % 610 000 Finland 100 % 839 000 Sweden 100 % 2 020 000 United Kingdom 100 % 6 781 000 Total 87 359 000 ANNEX IV List of programmes for the eradication of BSE as referred to in Article 4(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) BSE Belgium 50 % culling 50 000 Czech Republic 50 % culling 750 000 Denmark 50 % culling 51 000 Germany 50 % culling 50 000 Estonia 50 % culling 98 000 Ireland 50 % culling 70 000 Greece 50 % culling 750 000 Spain 50 % culling 413 000 France 50 % culling 50 000 Italy 50 % culling 65 000 Luxembourg 50 % culling 100 000 Netherlands 50 % culling 60 000 Austria 50 % culling 48 000 Poland 50 % culling 530 000 Portugal 50 % culling 45 000 Slovenia 50 % culling 25 000 Slovakia 50 % culling 250 000 Finland 50 % culling 25 000 United Kingdom 50 % culling 347 000 Total 3 777 000 ANNEX V List of programmes for the eradication of scrapie as referred to in Article 5(1) Rate and amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) Scrapie Belgium 50 % culling; 50 % genotyping 99 000 Czech Republic 50 % culling; 50 % genotyping 107 000 Germany 50 % culling; 50 % genotyping 827 000 Estonia 50 % culling; 50 % genotyping 13 000 Ireland 50 % culling; 50 % genotyping 279 000 Greece 50 % culling; 50 % genotyping 516 000 Spain 50 % culling; 50 % genotyping 4 500 000 France 50 % culling; 50 % genotyping 8 862 000 Italy 50 % culling; 50 % genotyping 620 000 Cyprus 50 % culling; 50 % genotyping 1 280 000 Luxembourg 50 % culling; 50 % genotyping 28 000 Hungary 50 % culling; 50 % genotyping 232 000 Netherlands 50 % culling; 50 % genotyping 543 000 Austria 50 % culling; 50 % genotyping 14 000 Portugal 50 % culling; 50 % genotyping 41 000 Romania 50 % culling; 50 % genotyping 980 000 Slovenia 50 % culling; 50 % genotyping 83 000 Slovakia 50 % culling; 50 % genotyping 179 000 Finland 50 % culling; 50 % genotyping 11 000 Sweden 50 % culling; 50 % genotyping 6 000 United Kingdom 50 % culling; 50 % genotyping 5 178 000 Total 24 398 000 (1) United Kingdom only as regards Northern Ireland. (2) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. (3) France only as regards Guadeloupe, Martinique and RÃ ©union.